law office of john h eggertsen p c petitioner v commissioner of internal revenue respondent docket no filed date r filed a motion for reconsideration of findings or opinion in 142_tc_110 eggertsen i and a motion to vacate decision collectively r’s motions in eggertsen i we addressed whether sec_4979a imposes a federal excise_tax excise_tax on p for its taxable_year we held that it does we also addressed in eggertsen i whether the period of limitations for assessing that tax has expired statute_of_limitations issue it was r’s position with respect to the statute_of_limitations issue in eggertsen i that sec_4979a not sec_6501 controls resolution of that issue in eggertsen i we accepted that position we held that the period of limitations under sec_4979a for assessing the excise_tax that sec_4979a imposes on this supplemental opinion supplements 142_tc_110 united_states tax_court reports petitioner has expired it is r’s position in r’s motions that sec_6501 not sec_4979a controls resolu- tion of the statute_of_limitations issue according to r because p did not file form_5330 return of excise_taxes related to employee benefit plans or any other document that qualifies as a return for sec_4979a excise_tax purposes within the meaning of sec_6501 sec_6501 permits r to assess at any time the excise_tax that sec_4979a imposes on p held upon reconsideration of the statute_of_limitations issue in eggertsen i sec_6501 not sec_4979a controls resolution of that issue because p did not file form_5330 or any other document that qualifies as a return for sec_4979a excise_tax purposes within the meaning of sec_6501 sec_4979a serves only to extend under the circumstances set forth therein the period of limitations prescribed by sec_6501 held further the excise_tax that sec_4979a imposes on p for its taxable_year may be assessed at any time under sec_6501 stephen wasinger for petitioner david s weiner john w stevens and shawn p nowlan for respondent supplemental opinion chiechi judge this case is before us on respondent’s motion for reconsideration of findings or opinion respond- ent’s motion for reconsideration and respondent’s motion to vacate decision respondent’s motion to vacate we shall grant respondent’s motions background we incorporate herein by reference the facts set forth in 142_tc_110 eggertsen i we repeat here only those facts relevant to this supplemental opinion respondent filed a memorandum respondent’s memorandum in sup- port of respondent’s motion for reconsideration we shall refer collectively to respondent’s motion for reconsideration respondent’s motion to vacate and respondent’s memorandum as respondent’s motions petitioner filed a response to each of respondent’s motion for reconsideration and respond- ent’s motion to vacate and respondent filed a reply to each of those re- sponses the parties stipulated all of the facts in 142_tc_110 and submitted the case under rule tax_court rules_of_practice and procedure law office of john h eggertsen p c v comm’r at all relevant times of the stock of petitioner was allocated to john h eggertsen under an employee_stock_ownership_plan that petitioner an s_corporation maintained esop in question around date petitioner filed form_1120s u s income_tax return for an s_corporation for its taxable_year form_1120s petitioner attached to that form schedule_k-1 shareholder’s share of income deductions credits etc in petitioner’s form_1120s petitioner showed inter alia that during the esop in question owned of the stock of petitioner on a date not established by the record during the esop in question filed form_5500 annual return report of employee_benefit_plan employee_benefit_plan annual return for its taxable_year the esop in question attached to that form schedule e esop annual information the esop in question also attached to the employee_benefit_plan annual return schedule i financial information- small plan and schedule ssa annual registration state- ment identifying separated participants with deferred vested benefits in the employee_benefit_plan annual return the esop in question showed that its effective date was date it was maintained by petitioner during it had three participants during two of whom were not identified and were described as active partici- pants and one of whom was identified as kerry c duggan and described as other retired or separated participants entitled to future_benefits it held assets at the end of valued at dollar_figure and its assets consisted exclu- sively of employer_securities on a date not established by the record the esop in ques- tion filed an amended form_5500 amended employee_benefit_plan annual return for its taxable_year the esop in question attached to that form schedule i in the amended employee_benefit_plan annual return the esop in question showed information that was identical in most respects to the information that it had showed in the employee_benefit_plan annual return except that the esop in question did not identify in the amended employee_benefit_plan annual return the individual described in united_states tax_court reports that return as other retired or separated participants enti- tled to benefits and the esop in question showed in the amended employee_benefit_plan annual return that it held assets at the end of valued at dollar_figure which included employer_securities valued at that yearend at dollar_figure petitioner did not file form_5330 return of excise_taxes related to employee benefit plans for its taxable_year respondent filed a substitute for form_5330 for petitioner for that taxable_year in eggertsen i we addressed whether sec_4979a imposes a federal excise_tax excise_tax on petitioner for its taxable_year we held that it does we also addressed in eggertsen i whether the period of limitations for assessing that tax has expired statute_of_limitations issue in eggertsen i it was respondent’s position that sec_4979a not sec_6501 controls resolution of the statute_of_limitations issue on brief respondent argued in eggertsen i sec_6501 is not the governing period of limitations under the facts of this case by its terms sec_4979a d is the applicable statute_of_limitations in this case the specific triggering requirement to begin the running of the statute under the circumstances of this case is the later of the date of the alloca- tion or ownership at issue or the date when the taxpayer provides notification to the respondent of the ownership or allocation at issue sec_4979a d by contrast the event that triggers the running of sec_6501 is the filing of an original return sec_6501 see also 82_tc_766 this specific triggering device ie the filing of a return was not incorporated into sec_4979a 4to the extent sec_4979a and sec_6501 might create differing results here this court should be guided by the rules of resolving statutory con- flicts first the court should look for means to harmonize apparently conflicting statutes 13_bta_677 if they may not be harmonized only when two statutes irreconcilably con- flict and the conflict cannot be resolved by interpretation then the more specific statute controls over the more general one 133_tc_402 citing 2b singer singer stat- utes and statutory construction sec_51 pincite18 7th ed in addition where two irreconcilably conflicting statutes are involved the more recent of the two prevails id all section references are to the internal_revenue_code code in effect for the year at issue law office of john h eggertsen p c v comm’r in this case if the court applies these statutory conflict rules both rules point to the primacy of sec_4979a d over sec_6501 first sec_4979a is the more specific statute and second it was more recently amended in eggertsen i we accepted respondent’s position that sec_4979a not sec_6501 controls resolution of the statute_of_limitations issue we held that the period of limitations under sec_4979a for assessing the excise_tax that sec_4979a imposes on petitioner has expired discussion the granting of a motion for reconsideration rests within our discretion see 68_f3d_868 5th cir aff ’g per curiam tcmemo_1993_634 928_f2d_751 6th cir aff ’g in part remanding in part tcmemo_1988_286 385_f2d_398 7th cir aff ’g tcmemo_1965_328 a motion for reconsider- ation will be denied unless substantial error or unusual cir- cumstances are shown see westbrook v commissioner f 3d pincite estate of quirk v commissioner f 2d pincite 95_tc_467 aff ’d without published opinion sub nom stell v commis- sioner 999_f2d_544 9th cir 87_tc_164 in eggertsen i it was respondent’s position that sec_4979a not sec_6501 controls resolution of the statute_of_limitations issue in support of that position respondent advanced the following arguments on brief in eggertsen i sec_6501 is not the governing period of limitations under the facts of this case by its terms sec_4979a d is the applicable statute_of_limitations in this case the specific triggering requirement to begin the running of the statute under the circumstances of this case is the later of the date of the alloca- tion or ownership at issue or the date when the taxpayer provides notification to the respondent of the ownership or allocation at issue sec_4979a d by contrast the event that triggers the running of sec_6501 is the filing of an original return sec_6501 see also 82_tc_766 this specific triggering device ie the filing of a return was not incorporated into sec_4979a united_states tax_court reports 4to the extent sec_4979a and sec_6501 might create differing results here this court should be guided by the rules of resolving statutory con- flicts first the court should look for means to harmonize apparently conflicting statutes 13_bta_677 if they may not be harmonized only when two statutes irreconcilably con- flict and the conflict cannot be resolved by interpretation then the more specific statute controls over the more general one 133_tc_402 citing 2b singer singer stat- utes and statutory construction sec_51 pincite18 7th ed in addition where two irreconcilably conflicting statutes are involved the more recent of the two prevails id in this case if the court applies these statutory conflict rules both rules point to the primacy of sec_4979a d over sec_6501 first sec_4979a is the more specific statute and second it was more recently amended in eggertsen i we accepted respondent’s position that sec_4979a not sec_6501 controls resolution of the statute_of_limitations issue we held that the period of limitations under sec_4979a for assessing the excise_tax that sec_4979a imposes on petitioner has expired in respondent’s motions it is the position of respondent that sec_6501 not sec_4979a controls resolu- tion of the statute_of_limitations issue in support of that position respondent advances the following arguments in respondent’s motions t he limitations_period under sec_4979a supplements but does not replace the general limitations_period under sec_6501 or the specific limitations_period under sec_6501 in this case because the interaction between sec_6501 and sec_4979a was not dis- cussed the opinion contains a substantial error of law when it implies that sec_4979a replaces sec_6501 instead because the limita- tions period under sec_6501 is not superseded and has not expired the period during which respondent can assess the excise_tax under sec_4979a remains open upon reconsideration of our holding in eggertsen i that the for period of assessing the excise_tax that sec_4979a imposes on p for its taxable_year has expired we conclude that we committed substantial error that is because in so holding limitations under sec_4979a the circumstances involved here are materially distinguishable from the circumstances involved in certain other cases where we denied motions for reconsideration because theories or issues were raised in those motions that could have been but were not raised before we issued our original law office of john h eggertsen p c v comm’r we concluded implicitly as respondent had argued expressly that sec_4979a a specific statute applicable to the excise_tax imposed by sec_4979a took precedence over sec_6501 a general statute applicable to all taxes imposed by the code we conclude upon reconsideration that sec_4979a serves only to extend under the cir- cumstances set forth therein the period of limitations pre- scribed by sec_6501 cf 133_tc_431 114_tc_533 we consider now whether the period of limitations under sec_6501 has expired for assessing the excise_tax under sec_4979a for petitioner’s taxable_year that was triggered by an event described in sec_4979a peti- tioner is liable for that excise_tax see sec_4979a form_5330 is the form that the commissioner of internal revenue has prescribed as the form in which inter alia the excise_tax under sec_4979a is required to be reported we found in eggertsen i that petitioner did not file form_5330 for its tax- able year unless petitioner filed another document that qualifies as a return for sec_4979a excise_tax purposes within the meaning of sec_6501 the excise_tax that sec_4979a imposes on petitioner for its taxable_year may be assessed at any time under sec_6501 we shall examine the record that the parties fully stipu- lated in eggertsen i see supra note in order to determine whether petitioner filed for its taxable_year a document that qualifies as a return for sec_4979a excise_tax pur- poses within the meaning of sec_6501 in order for a document filed by a taxpayer to qualify as a return within the meaning of sec_6501 it must contain sufficient information to calculate the taxpayer’s tax_liability pur- opinion see eg 79_tc_1054 we will generally not grant reconsideration to resolve issues which could have been raised during the prior proceedings supplementing 79_tc_86 aff ’d 755_f2d_790 11th cir lowry v commissioner tcmemo_2004_10 slip op pincite on motions for reconsideration we do not except under extraordinary circumstances address any new issue which a party could have addressed but failed to address prior to the court’s deciding the case supplementing tcmemo_2003_225 aff ’d 171_fedappx_6 9th cir united_states tax_court reports port to be a return constitute an honest and reasonable attempt by the taxpayer to satisfy the requirements of the federal tax law and be executed under penalties of per- jury see 82_tc_766 aff ’d per curiam 793_f2d_139 6th cir the record contains the form_1120s that petitioner filed around date the employee_benefit_plan annual return that the esop in question filed on a date not established by the record during and the amended employee_benefit_plan annual return that the esop in question filed on a date not established by the record we turn first to petitioner’s form_1120s in that form petitioner showed inter alia that during the esop in question owned of the stock of petitioner in order for the form_1120s to qualify as a return for sec_4979a excise_tax purposes within the meaning of sec_6501 it must inter alia contain sufficient informa- tion to calculate petitioner’s excise_tax liability for its taxable_year under sec_4979a see beard v commis- sioner t c pincite the information necessary to calculate petitioner’s excise_tax liability under sec_4979a for its taxable_year includes information regarding the total value of all deemed-owned_shares of all disqualified persons with respect to the esop in question see sec_4979a e c petitioner’s form_1120s did not contain that information on the record in eggertsen i we find that petitioner’s form_1120s does not qualify as a return for sec_4979a excise_tax purposes within the meaning of sec_6501 we turn next to the employee_benefit_plan annual return that the esop in question filed on a date not estab- lished by the record during and the amended employee as pertinent here sec_6501 provides that for purposes of sec_6501 the filing of a return for a specified period in which an entry has been made with respect to a tax imposed under inter alia sec_4979a in- cluding a return in which an entry has been made showing no liability for such tax for such period shall constitute the filing of a return of all amounts of such tax which if properly paid would be required to be re- ported in such return for such period petitioner made no entry in petitioner’s form_1120s with respect to an excise_tax imposed by sec_4979a not even an entry that showed no liability for that tax for taxable_year see supra note law office of john h eggertsen p c v comm’r benefit plan annual return that that esop filed on a date not established by the record in the employee_benefit_plan annual return the esop in question showed that its effective date was date it was main- tained by petitioner during it had three participants during two of whom were not identified and were described as active participants and one of whom was identified as kerry c duggan and described as other retired or separated participants entitled to future_benefits it held assets at the end of valued at dollar_figure and its assets consisted exclusively of employer_securities in the amended employee_benefit_plan annual return the esop in question showed information that was identical in most respects to the information that it had showed in the employee_benefit_plan annual return except that the esop in question did not identify in the amended employee_benefit_plan annual return the individual described in that return as other retired or separated participants enti- tled to benefits and the esop in question showed in the amended employee_benefit_plan annual return that it held assets at the end of valued at dollar_figure which included employer_securities valued at that yearend at dollar_figure as discussed above petitioner is liable for its taxable_year for the excise_tax under sec_4979a that we found in eggertsen i was triggered by an event described in sec_4979a see sec_4979a the esop in question not petitioner filed the employee_benefit_plan annual return and the amended employee_benefit_plan annual return assuming arguendo that petitioner had filed those returns they did not contain the information regarding the total value of all deemed-owned_shares of all disqualified persons with respect to the esop in question that was nec- essary to calculate petitioner’s excise_tax liability under sec_4979a for its taxable_year see sec_4979a e c the esop in question made no entry in the employee_benefit_plan annual return that it filed with respect to an excise_tax imposed by sec_4979a not even an entry that showed no liability for that tax for taxable_year see supra note united_states tax_court reports on the record in eggertsen i we find that neither the employee_benefit_plan annual return nor the amended employee_benefit_plan annual return that the esop in question filed qualifies as a return for sec_4979a pur- poses within the meaning of sec_6501 on the record in eggertsen i we find that petitioner did not file with respondent any document that qualifies as a return for purposes of sec_4979a within the meaning of sec_6501 on that record we hold that the excise_tax under sec_4979a for petitioner’s taxable_year may be assessed at any time under sec_6501 we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing an order granting respondent’s motions and vacating the decision for petitioner entered on date and decision for respondent will be entered
